Citation Nr: 0932998	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  03-24 376	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including asthma and chronic obstructive pulmonary disease 
(COPD) with complications due to medication.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to 
June 1958.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for COPD with 
complications due to medication.  

A prior July 1975 Board decision also had denied service 
connection for asthma.  In the February 2003 rating decision 
at issue, the RO considered in adjudicating the claim for 
service connection for COPD whether new and material evidence 
had been received to reopen the previously denied claim for 
asthma, inasmuch as it constituted a similar condition to the 
claimed breathing problems/COPD - but even so had been the 
subject of the prior, final Board decision.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).  The RO determined the evidence did not warrant 
reopening the claim.  

In August 2006, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, more commonly referred to as 
a travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).

In a December 2006 decision, the Board determined there was 
new and material evidence and, therefore, reopened the claim 
for service connection for asthma.  The Board then proceeded 
to readjudicate - but ultimately deny, the underlying claim 
for a respiratory disorder, inclusive of asthma and COPD.  
The Veteran appealed the Board's decision, to the extent it 
was unfavorable, to the U. S. Court of Appeals for Veterans 
Claims (Court/CAVC).

In a December 2007 Joint Motion, it was requested that the 
Court vacate that portion of the Board's decision that had 
denied service connection for a respiratory disorder - 
inclusive of both asthma and COPD with complications due to 
medication, and to remand the claim for further development 
and readjudication in compliance with directives specified.

More specifically, the Joint Motion stated the Board had 
erred in its December 2006 decision due to its reliance on a 
VA medical examiner's opinion that did not satisfy the 
"clear and unmistakable" evidence standard to rebut the 
presumption of soundness under 38 U.S.C.A. § 1111.  See 
Cotant v. Principi, 17 Vet. App. 116 (2003).  Also, it was 
stated the Board had erred by improperly using the 
"preponderance of the evidence" standard instead of the 
"clear and unmistakable evidence" standard required to 
rebut the presumption of aggravation.  Cotant, 17 Vet. App. 
at 130.  So, on remand, the Board is required to utilize the 
proper standard to rebut "Prong II" of the presumption of 
soundness and to provide adequate reasons and bases when 
deciding the claim.

The Court granted the Joint Motion for Remand in a January 
2008 Order and returned the case to the Board.

In July and September 2008, to comply with the Court's Order 
and address the complex medical issues in this case, the 
Board requested expert opinions in pulmonary medicine and 
otolaryngology (ear, nose and throat (ENT)) from the 
Veteran's Health Administration (VHA).  See 38 C.F.R. § 
20.901(a) (2008).  The Board received the opinion from the 
specialist in pulmonary medicine in September 2008 and the 
opinion from the specialist in otolaryngology (ENT) 
in January 2009.  The Board then proceeded to send the 
Veteran and his attorney copies of these opinions in February 
2009 for their review and response, preferably within the 
next 60 days.  See 38 C.F.R. § 20.903.

In early April 2009, in response, the Veteran's attorney 
submitted additional evidence along with a waiver of initial 
consideration of that evidence by the RO or Appeals 
Management Center (AMC).  38 C.F.R. §§ 20.800, 20.903, 
20.1304.  This additional evidence consisted of a February 
2009 statement from A.N., M.D.

A few days later in April 2009, the Veteran's attorney 
submitted more evidence, an email addendum dated in April 
2009 to Dr. A.N.'s earlier February 2009 statement.  The 
Veteran's attorney also enclosed records from the Kadlec 
Medical Center.  The Board acknowledged receipt of this 
additional evidence in a May 2009 letter to the Veteran and 
his attorney.  And the Veteran's attorney indicated on a June 
2009 response form that he and the Veteran were waiving their 
right to have the RO or AMC initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence the Veteran had 
asthma and hay fever before beginning his military service, 
so pre-existing conditions; there also is clear and 
unmistakable evidence his asthma and hay fever were not 
permanently exacerbated during or by his service beyond their 
natural progression.  

2.  Alternatively, there is no medical evidence of record 
establishing that any other current respiratory disorder, 
including COPD, began during service; rather, the evidence 
indicates the COPD and attendant conditions claimed as 
related to using medication are post-service manifestations 
of the underlying asthma condition.


CONCLUSION OF LAW

The Veteran does not have a respiratory disorder that was 
incurred in or aggravated during or by his service - 
including asthma, hayfever, and/or COPD with alleged 
complications due to medication. 38 U.S.C.A. §§ 1111, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304, 3.306, 3.380 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in December 2002 
and April 2004 the RO advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

Since providing that VCAA notice in December 2002 and April 
2004, the RO has readjudicated the Veteran's claim in the 
January 2005 statement of the case (SOC) and May 2005 
supplemental SOC (SSOC), including considering any additional 
evidence received in response to that VCAA notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication of the claim in 
February 2003 was inadequate or incomplete, this notice error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
including in a SOC or SSOC, such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

More recently, in March 2006, the RO also apprised the 
Veteran of the downstream disability rating and effective 
date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States recently reversed the Federal Circuit's 
holding.  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice. (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the absence 
of any showing of . . . prejudice").  The Supreme Court 
emphasized that its holding did not address the lawfulness of 
the U.S. Court of Appeals for Veterans Claims' reliance on 
the premise that a deficiency with regard to informing a 
Veteran about what further information was necessary to 
substantiate his claim had a "natural effect" of prejudice, 
but that deficiencies regarding what portions of evidence VA 
would obtain and what portions the Veteran must provide did 
not. (slip. op. at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice may be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F. 3d at 889. Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial." Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided).  He also is represented in this appeal by an 
attorney, who likewise has not made any such allegation.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and VA medical records.  There also are medical nexus 
opinions on file addressing the etiology of his respiratory 
disorders, including from A.N., M.D., the private physician 
the Veteran's attorney consulted concerning this case, and 
from the pulmonary medicine specialist and otolaryngologist 
(ENT specialist) the Board obtained from the VHA.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The 
Veteran also testified in support of his claim at an August 
2006 travel Board hearing before the undersigned Veterans Law 
Judge of the Board.  38 C.F.R. § 20.704(a).  Thus, as there 
is no indication or allegation that any additional evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.



II.  Whether the Veteran is Entitled to Service Connection 
for a Respiratory Disorder, Inclusive of Asthma, Hay Fever 
and COPD

Governing Statutes, Regulations and Case Law

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Direct service connection generally may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disability.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

Regarding the question of aggravation of a pre-existing 
condition, the law as interpreted in Cotant v. Principi, 17 
Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003) 
mandates that, in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service beyond its natural progression.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004) and Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

These holdings and interpretation replaced the previous 
standard under 38 C.F.R. § 3.304(b), which had required that 
if a condition was not noted at entry but was shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show the condition 
increased in severity during service.

The term "noted" at entrance into service denotes "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id., at (b)(1).  
Further concerning this, the Court has held on multiple 
occasions that mere lay statements by a Veteran concerning a 
pre-existing condition, alone, are insufficient to rebut the 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a 
pre-existing condition); see also LeShore v. Brown, 8 Vet. 
App. 406 (1995) (the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.)

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).



"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a "preponderance of the 
evidence," is a lower burden to satisfy than that of 
"clear and unmistakable evidence.").  It is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the non-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003), 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and accorded probative value consistent with 
accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

38 C.F.R. § 3.303(c) indicates, in regards to pre-service 
disabilities noted in service, there are medical principles 
so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established no additional or confirmatory evidence is 
necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or 
so close thereto, that the disease could not have originated 
in so short a period will establish pre-service existence 
thereof.  

Another pertinent VA regulation, 38 C.F.R. 3.380, indicates 
that diseases of allergic etiology may not be disposed of 
routinely as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  The determination as to a relationship to 
service must be made on the whole evidentiary showing.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), then the Veteran prevails.  Conversely, 
if the preponderance of the evidence is against the claim, 
then service connection must be denied.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

When completing a medical history questionnaire during his 
August 1957 military enlistment examination, the Veteran 
indicated he had or had experienced ear, nose, or throat 
trouble, asthma, hay fever, and a chronic cough.  The report 
of the objective clinical portion of that examination 
indicated he had a history of asthma dating back to age 10 
and mild seasonal hay fever.  These conditions were not 
considered disqualifying.

Contemporaneous STRs dated in August 1957 also report a 
history of asthma at age 13 and an allergy to pollen, not 
considered disqualifying.  In September 1957 and March 1958 
the Veteran received treatment for a sore throat and acute 
tonsillitis.  STRs from April 1958 show he received treatment 
for asthma and hay fever, and that he was admitted to a Naval 
Hospital for perennial asthma and allergy.  It was revealed 
that he had experienced asthma in the spring and fall since 
birth, and that he had been extensively treated as a civilian 
and found to be allergic to weeds, trees, tobaccos, fruits 
(oranges), and chlorine.  He reportedly had been in a 
constant asthmatic state since April (1958), and treatment 
had provided only temporary relief.

Also in April 1958, the Veteran had an evaluation by a Board 
of Medical Survey.  It was observed that he had experienced 
asthma attacks annually since an early age, and that the 
problem had returned that month.  His recent course of 
treatment had involved being placed on antihistamines, 
intermittent steroid therapy, and bronchodilators, on which 
he had done fairly well although with great fluctuations in 
his course from activity, exposure to dust, etc.  The Board 
of Medical Survey's diagnosis was asthma, perennial, allergen 
unknown.  It was also concluded that, because of his long 
history of allergy with recurrent asthma attacks, he should 
be discharged from the military.  It was determined, as well, 
that the pre-existing condition had not been aggravated by 
his military service.  He was declared unfit for service and 
then upon recommendation discharged in June 1958.

There are no interim records until about a decade later, in 
June 1968, when a private medical report shows the Veteran 
was treated for long-term asthma.  A childhood history of 
asthma was reiterated.  It was also acknowledged that he was 
hospitalized on one occasion while in the Navy because of the 
asthma.  Decreasing doses of Prednisone were recommended.  
The diagnoses were chronic, seasonal allergies, and chronic 
allergic rhinitis.

In May 1974, the Veteran filed a claim for VA compensation 
and other benefits for asthma and severe asthma attacks 
seasonally in May and June from 1958 to 1974, so dating back 
to his military service.

A November 1974 private medical examination report shows a 
diagnosis of bronchial asthma by history.  It was stated the 
Veteran had a history of mild to moderate seasonal allergic 
rhinitis and asthma dating back to age 6.  Reportedly, 
his symptoms had largely resolved by age 18, and he did quite 
well until approximately 16 months prior to that 1974 
examination when he experienced an acute exacerbation.  
Hospital medications included Prednisone.  The diagnostic 
impression was bronchial asthma by history.  The evaluating 
physician stated that bronchial asthma is by nature an 
intermittent disease that could be triggered by numerous 
agents, including anxiety.

In December 1978 emphysema was reported.

Private medical records dated in the early 1980s show 
additional treatment for bronchial asthma and seasonal 
allergies.  In February 1982, it was reported the Veteran had 
a history of COPD.  VA and private clinical records during 
the remainder of the 1980s through the early 2000s show 
ongoing treatment for COPD, respiratory papillomas, and 
asthma.

The Veteran had a VA medical examination in November 2004.  
The examiner reviewed the Veteran's pertinent medical and 
other history and stated that his enlistment physical clearly 
showed a previous history of asthma.  After examining him, 
the diagnoses included severe asthma.  The examiner opined 
that he did not believe that exposures the Veteran had in 
service, by themselves, would indicate or foretell a 
significant aggravation or worsening of his underlying 
asthmatic condition.  The examiner also stated that he did 
not believe the Veteran's 
pre-existing asthma was permanently aggravated during service 
or worsened because of prescription steroids and 
bronchodilators while on active duty.  The examiner further 
concluded that the Veteran's pre-existing asthma 
was less likely than not caused by or aggravated during 
service.  

In March 2005, a private physician, A.N., M.D., wrote a 
letter to VA expressing his shock and dismay that the 
Veteran's claim for service connection had been denied.  Dr. 
A.N. stated that it was agreed the Veteran had asthma that 
began during his military service, and that he had taken 
sustained steroids for a 30-year period, including multiple 
boluses per year of high doses of steroids.  Dr. A.N. 
indicated the Veteran had experienced all the typical 
problems attributed to long-term steroid use, and that the 
problems he described were so common that they make it to 
every medical textbook.  Dr. A.N. added that it was unclear 
to him how anyone could contest the complications for the 
long-term steroid use for asthma, at a time when no one held 
steroids existed, could be anything but related to that 
illness.  Likewise, he said, we would all agree that all the 
activities that the Veteran participated in during his 
military experience, including gas mask training, pollens, 
humidity, and dust, sustained his asthma, and then, remember, 
this is the time predating inhaled steroids as a modality.  
In a closing paragraph, Dr. A.N. said it was clear to him 
that this has been an ongoing, progressively debilitating 
problem that has worsened since the Veteran's military 
training.  Dr. A.N. added that he would say there is no 
question that this is all addressing proximate cause related 
to the Veteran's steroid use, and that there is no question 
that this level of steroid use causes damage and that that 
certainly is not a speculative question.  The letter 
indicates Dr. A.N. was an Adjunct Clinical Professor of 
Medicine (Pulmonary and Critical Care) at the Stanford 
University School of Medicine.

As already alluded to, because of the differing opinions on 
the merits of this case and upon receiving this case back 
from the Court after vacating the Board's prior decision, the 
Board elected to also obtain expert medical opinions 
from the VHA - and, in particular, from specialists in 
pulmonary medicine and otolaryngology (ENT).

The VHA pulmonary medicine specialist indicated in his 
September 2008 response that he had reviewed the entire 
claims file - including the military service records, for 
the pertinent medical and other history.  And based on his 
review, he concluded the Veteran "clearly and unmistakably" 
(DEFINITELY YES) had bronchial asthma prior to beginning his 
active duty military service.  In discussing the basis of 
this conclusion, this commenting physician indicated that, 
since age 6 to 14, the Veteran had experienced perennial 
asthma, hay fever, and allergic rhinitis, and was 
hospitalized several times for those ailments and had 
desensitization shots annually.  This commenting physician 
took note of the Veteran's mention in the history he gave to 
his private doctor (presumably referring to Dr. A.N.) that he 
GREW OUT of his symptoms and was pretty stable until age 17, 
when his symptoms recurred.

This VHA specialist also concluded there was "clear and 
unmistakable evidence" the pre-existing respiratory disorder 
did NOT increase in severity during the Veteran's military 
service beyond its natural progression.  In the military 
service, noted this commenting VHA specialist, the Veteran 
was hospitalized once in 1958 for asthma treated with 
bronchodilators, and antihistamine.  Physical exam at time of 
discharge from the Navy in May 1958 showed evidence of 
allergic rhinitis with diffuse serous secretions, boggy 
mucosa, NO POLYPS seen at that time.  The Veteran left the 
military service in June 1958 and, according this VHA 
specialist, was quiescent until 1974, so it was quite a long 
period of remission.  Then somewhere in the 1970s or mid 
1980s he was treated by private pulmonologists and allergists 
with STEROIDS for his allergic rhinitis and asthma, the usual 
dose was 5mg a day with sometimes higher boosterdoses during 
exacerbations.  There is nothing in the literature, said this 
VHA specialist, showing or reporting steroids causing POLYPS 
formations.  The Veteran has had 62 surgical procedures in 
total to remove polyps from his vocal cords and his 
lower respiratory tract.  This commenting VHA specialist 
added that for 20 years the Veteran has had recurrent 
papillomas necessitating laser treatment (rx) to remove them 
so that he could breath.  So, according to this VHA 
specialist, this is a very severe case of allergic rhinitis 
and allergic asthma with its natural course.  It has nothing 
to do, said this VHA specialist, with taking prednisone 5mg 
a day.  The commenting doctor further indicated that he had 
found only 2 pulmonary function tests (PFTs), one in May 1992 
by Dr. S in Mountainview, California, and one by Dr. A.N. in 
Palo Alto, California, in August 2002.  And over a period of 
10 years the Veteran's PFT had remained the same.  As further 
comparison, the VHA specialist then cited the specific 
findings from the 1992 PFT versus the 2002 PFT.

In conclusion, the VHA pulmonary specialist indicated the 
Veteran had moderate obstruction with very good response to 
bronchodilators.  He did have a lot and very serious 
complications from long-term steroid use, i.e., muscle 
weakness, ruptured tendons, obesity, gastrointestinal (GI) 
bleed, frequent infections, but unfortunately, reiterated the 
VHA pulmonary specialist, that has nothing to do with the 
Veteran's military service.  That, according to this VHA 
specialist, is the course of the Veteran's allergic 
conditions and the metabolic consequences of his long-term 
steroid use.

The VHA otolaryngologist (ENT) responded in January 2009.  He 
concluded the Veteran clearly and unmistakably had seasonal 
hay fever prior to beginning his active duty military 
service.  In explanation of this conclusion, the commenting 
VHA otolaryngologist pointed out that, on the report of 
medical history the Veteran stated that he had hay fever.  
There also is a note in his file dated April 24, 1958, from 
the US Naval Hospital in Memphis, Tennessee, stating he had 
had trouble with asthma and hay fever since the age of 5.  He 
was desensitized annually from the age of 6 to the age of 14, 
with some benefit.  He was tested and found to be allergic to 
weeds, trees, tobacco, some fruits and chlorine.



In further responding to the Board's additional question of 
whether there also was clear and unmistakable evidence 
indicating the pre-existing respiratory disorder did not 
increase in severity during the Veteran's military service 
beyond its natural progression, the VHA otolaryngologist 
(ENT) indicated this was unknown.  He said the medical 
records do not address the Veteran's hay fever; the records 
address his primary problem as asthma.  There was very little 
information, added this VHA otolaryngologist (ENT), in 
regards to the Veteran's hay fever, as his main symptom was 
asthma.

Dr. A.N. wrote a letter to the Veteran's attorney in February 
2009 updating him on the status of the Veteran and his claims 
about service connection for his illness. Dr. A.N. said he 
still completely stands behind his March 2005 opinion and 
that he did not understand the questions that have arisen 
about the Veteran's claim.  Dr. A.N. indicated he had 
received a copy of a note from the Veteran from the VA 
questioning his disability.  And in response, Dr. A.N. was 
adding his additional comment.  He said the VA's initial 
statements about the Veteran's early years are really not 
correct.  He questioned that if the Veteran had severe asthma 
prior to his induction into service, then why was he allowed 
in?  In Dr. A.N.'s opinion, the Veteran only had hay fever 
and allergic rhinitis before his time in the service and then 
developed asthma with his exposures.  He received steroids 
for asthma in the military and has had significant asthma 
with steroid use in the ensuing years.  Dr. A.N. also said 
there have been the expected severe complications of this 
steroid use in the following years.

In a concluding paragraph, Dr. A.N. went on to point out that 
all of the Veteran's pulmonary function studies show severe 
airway obstruction, which are not related to his allergies or 
nasal polyps which are a comorbid illness which was also 
worsened by his exposures in military.

Dr. A.N. believed he and the Veteran's attorney should 
receive a complete copy of the Veteran's military medical 
records to comment on whether they (presumably referring to 
VA adjudicators) are basing their decisions on this. 

Dr A.N. and the Veteran's attorney subsequently exchanged 
emails in April 2009 regarding the recommended additional 
review of the Veteran's military medical records, including 
in terms of whether these records (which the attorney 
provided to Dr. A.N. in an attachment to that email) changed 
his opinion or solidifies his opinion.  In response, Dr. A.N. 
indicated that he had reviewed the Veteran's military medical 
records, and that they showed he had mild hay fever and 
perhaps minimal asthma as a child, which he had completely 
outgrown by the time of his induction into the military.  Dr. 
A.N. said the Veteran's induction records indicate that he 
had minimal hay fever, a normal chest exam and normal heart 
and lung exam on induction.  The Veteran's current problems, 
reiterated Dr. A.N., are clearly service related given his 
story and the records that Dr. A.N. had reviewed.  Dr. A.N. 
again questioned how, if the Veteran had severe asthma 
or lung problems as claimed, he would not have been found fit 
to serve.

Also submitted in support of the claim is a May 2006 response 
from the Kadlec Medical Center indicating there were no 
records there concerning any treatment of the Veteran from 
1947 to 1958.  He included a statement indicating this 
medical facility was the only hospital in his hometown 
growing up to age 18, when he joined the Navy, so proof he 
was never in the hospital.

Analysis

The Veteran, his attorney, and their chief medical supporter 
and proponent Dr. A.N. steadfastly maintain that the 
Veteran's childhood asthma and hay fever had resolved prior 
to him beginning his military service - else he would have 
been denied admission into the military.  They further allege 
that exposure to environmental allergens, gas mask training, 
and things of that sort, and the treatment of his respiratory 
symptoms in service with steroids, ultimately resulted in him 
developing complications secondary to his COPD, including the 
need for the removal of his gallbladder and other GI 
procedures.



If the COPD, itself, is found to be related to his military 
service - including as a consequence of a respiratory 
disorder either incurred or aggravated in service, 
then secondary service connection also would be possible for 
the resultant illness from the medication used to treat the 
COPD and other associated conditions.  See 38 C.F.R. § 
3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995).

Also claimed is an apparent allergic reaction to penicillin 
during treatment for tonsillitis that further hindered a 
recovery from exacerbations of the asthma during service.

It is worth repeating at this point that the December 2007 
Joint Motion for Remand, which the Court granted in January 
2008, indicates the Board erred when previously adjudicating 
the claim by improperly using the "preponderance of the 
evidence" standard which did not meet the "clear and 
unmistakable evidence" standard required to rebut the 
presumption of aggravation.  Cotant, 17 Vet. App. at 130.  
More specifically, the Board failed to utilize this proper 
standard to rebut "Prong II" of the presumption of 
soundness and provide adequate reasons and bases.  See again, 
also, VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Implicit in only finding a failing in the Board's prior 
decision to analyze the claim under the proper clear and 
unmistakable evidence standard for "Prong II" is that 
the Board's discussion of meeting this standard for "Prong 
I" was acceptable.  For only if there was not clear and 
unmistakable evidence of pre-existing disability, meaning 
satisfaction of "Prong I" of this test, would the Board 
then have not been required to address "Prong II" of this 
test.  Indeed, in a February 2008 letter from the Veteran's 
attorney to the Chief Counsel for Operations of the Board, 
he acknowledged that resolution of this case turns on whether 
the evidence of record rebuts the presumption of soundness - 
and, in particular, "Prong II" of 38 U.S.C.A. § 1111, even 
assuming there is sufficient evidence to rebut "Prong I."



Regarding the first requirement to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, i.e., "Prong I," there 
must be clear and unmistakable evidence that the disease or 
injury in question existed prior to service.  With this in 
mind it must be reiterated that the report of the Veteran's 
August 1957 military entrance examination very patently noted 
a history of "asthma [dating back] to age 10."  In addition, 
there is also documentation in his service medical and other 
records of previous treatment for hay fever dating back to 
his childhood.  And this pre-service history of these 
conditions was not just predicated on his self-reported lay 
history, alone, but instead was also the conclusion of the 
doctors in service who convened for the Medical Board, for 
they, too, determined these conditions had pre-existed his 
military service.  Indeed, even the Veteran's chief medical 
supporter and proponent, Dr. A.N., now admits in his April 
2009 supplemental email that the Veteran had both seasonal 
hay fever and asthma prior to beginning his military service, 
albeit only relatively mild in the case of the hay fever and 
perhaps minimal in the case of the asthma.  Significantly, 
though, before having the opportunity to review the Veteran's 
military medical records and comment in that supplemental 
April 2009 email, Dr. A.N. steadfastly had maintained, 
instead, in his earlier March 2005 and February 2009 
statements that the Veteran unquestionably ("all agree") 
did not initially develop asthma until the exposures to the 
environmental hazards during his military service.  Yet, 
after reviewing the additional records concerning the 
Veteran's service, Dr. A.N. had a change of heart.  So 
although he also made it quite apparent in his supplemental 
April 2009 email that his review of the Veteran's military 
medical records did not change the ultimate outcome of his 
opinion (which remained favorable to the claim), the fact 
remains that even Dr. A.N. now concedes the Veteran had 
seasonal hay fever and asthma prior to beginning his military 
service.  Merely because these conditions were not severe 
enough when the Veteran was examined for enlistment into 
service to preclude his admission into the Navy because, as 
Dr. A.N. claims, the Veteran had outgrown them, does not 
eradicate their existence prior to his service.  Rather, 
their relative severity at the time of the Veteran's 
admission into service is more germane to the question of 
whether they were aggravated during his service, when for 
example comparing the extent of his symptoms before, during, 
and since his service.



Dr. A.N. has essentially recanted on the question of whether 
there was pre-existing hay fever and asthma, now 
acknowledging there was, albeit again while still maintaining 
the conditions were not very significant, if at all disabling 
prior to service.  There is a line of precedent cases 
discussing the increased probative value of medical opinion 
evidence when it has the proper factual foundation and 
predicate in the record.  See, e.g., Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Likewise, the November 2004 VA examiner also determined the 
Veteran's asthma and hayfever pre-existed his military 
service, as did the VHA pulmonary medicine specialist in his 
September 2008 statement and the VHA otolaryngologist (ENT) 
in his January 2009 statement.  And like Dr. A.N., they all 
had the opportunity to review the medical and other pertinent 
evidence in the file, including the Veteran's military 
medical records.  The presumption of soundness attaches only 
where there has been an induction examination during which 
the disability about which the Veteran later complains was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  Consequently, considering these doctor's opinions in 
the aggregate, together they amount to the required "clear 
and unmistakable evidence" needed to rebut the presumption 
of soundness at service entrance under 38 U.S.C.A. §§ 1111, 
1137.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

If, as here, pre-existing conditions are noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for those conditions, but he may instead bring a 
claim for service-connected aggravation of those conditions 
under § 1153 and 38 C.F.R. § 3.306.  Wagner, 370 F.3d at 
1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Turning now to "Prong II" for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111, the government must show 
either that (1) there was no increase in disability during 
service or (2) that any increase in disability was 
"due to the natural progression" of the conditions.  Joyce v. 
Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Regarding this, no actual respiratory symptoms were reported 
at service induction, yet this appears consistent with the 
apparent nature of asthma as indicated by the private 
physician back in 1974 when he explained that bronchial 
asthma is by nature an intermittent disease.  So there are 
times when it waxes and wanes, sometimes worse than at 
others.  And the records show this is consistent with the 
Veteran's medical history, in particular, including while in 
service.  There is no disputing he had complaints and 
received treatment during service for respiratory problems, 
primarily attributed at that time to his pre-existing asthma.  
His hay fever, though also treated, was less of a concern, as 
the VHA otolaryngologist (ENT) more recently indicated when 
commenting on the merits of the case in January 2009.

It is particularly noteworthy, however, that even during 
service and quite frankly years after service, it was 
indicated the Veteran's asthma was especially symptomatic in 
the fall and spring - so, like his hayfever, seasonal.  This 
again is consistent with the apparent episodic and 
fluctuating inherent nature of this condition, certainly at 
least with respect to its occurrence in the spring 
(specifically, in March and April 1958) while the Veteran was 
in service.  And temporary or intermittent flare-ups of a 
pre-existing injury or disease during service are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, itself, as contrasted with mere 
symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Aggravation may not be conceded where the underlying 
disability, itself, underwent no appreciable increase in 
severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002).



Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  The 
presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 
Vet. App. 204, 206-207 (1991).  And independent medical 
evidence is needed to support a finding that a 
pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1994).  

Regarding this additionally necessary determination, the 
Medical Board concluded in April 1958 that the Veteran's pre-
existing asthma had not been chronically aggravated by his 
military service.  Contemporaneous medical findings like that 
may be given more probative weight than medical opinions 
coming many years later, after the fact, long removed from 
the Veteran's separation from service.  See Struck v. Brown, 
9 Vet. App. 145, 155-56 (1996).

Also especially noteworthy is that it was not until many 
years later, 1968 in fact, when another asthma episode or 
attack was clinically reported.  That was a full decade, 10 
years, following the conclusion of the Veteran's service 
before he had a documented recurrence of his asthma, at least 
to the point that he believed it necessary to get evaluated 
and treated.  The passage of so many years between 
his discharge from service - albeit because of his chronic 
asthma and allergies, and another instance of its recurrence 
does not weigh in favor of aggravation of this pre-existing 
condition during service.  See  Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  And 
equally significant is the fact that the VHA pulmonary 
medicine specialist definitively concluded in his September 
2008 statement that there is clear and unmistakable evidence 
that the pre-existing asthma did not increase in severity 
during service beyond its natural progression.  He indicated, 
instead, the condition followed its expected course.

The VHA otolaryngologist (ENT) was less certain regarding the 
hayfever, but only because the records in service primarily 
concerned the asthma, which itself is indication the asthma 
was the more problematic of the two.  So it logically follows 
that if, according to the VHA pulmonary medicine specialist, 
the asthma did not increase in severity during service beyond 
its natural progression, then so, too, did not the pre-
existing hayfever.

The rationale advanced by the VHA pulmonary medicine 
specialist was based on the sole episode of hospitalization 
for respiratory-related complaints during service, and on the 
quiescent record showing no relevant complaints or treatment 
for a respiratory disorder of any sort for many years after 
service (although it was reported to have not again occurred 
until 1974 - when, in actuality, as mentioned, there was a 
recurrence in 1968, but still a decade removed from service).  
And as held in Verdon v. Brown, 8 Vet. App. 529 (1996), being 
medically or even surgically treated during service - like 
the Veteran admittedly was, is not tantamount to concluding 
there was aggravation of his pre-existing conditions when, as 
here, the usual effects of the treatment ameliorated the 
disability so that it is no more disabling when discharged 
than it was at entry into service.  The 10 or so year lapse 
after service when he did not have any relevant complaints, 
much less require or receive any pertinent treatment, is 
itself indication that his pre-existing disability was no 
more severe after service than it was, in comparison, prior 
to him beginning his service.

That said, the Board is well aware of Dr. A.N.'s contrary 
conclusions in his March 2005 and February and April 2009 
statements.  He believes the Veteran had outgrown his asthma 
and hayfever prior to beginning his military service, indeed 
so much so that he was readily accepted into the military 
without any reservation.  And in further support of this 
conclusion, the Veteran refers to the response from the 
Kedlac Medical Center indicating he had never been an 
inpatient at that facility during the years immediately 
preceding his service up to the time of his discharge, that 
is, from 1947 to 1958.



Dr. A.N.'s statements, however, primarily address whether the 
Veteran had asthma and hayfever prior to beginning his 
military service.  And as even he eventually conceded after 
reviewing the Veteran's military medical records, there were 
at least some indications in those records of these 
conditions pre-dating the Veteran's service in the military, 
although Dr. A.N. continued to maintain that these findings 
were not very clinically significant because the asthma was 
perhaps just minimal and the hayfever only mild.  Still, 
though, Dr. A.N. does not then account for or otherwise 
explain why the Veteran did not have any relevant complaints 
regarding his asthma or hayfever for so long (again, nearly a 
decade) after his military service ended.  Had he in fact 
been experiencing recurring problems with these conditions 
during those immediately ensuing years, especially of the 
type and severity mentioned by Dr. A.N. as commonly 
associated with long-term treatment with steroids, then it 
stands to reason there would be some documentation of this 
exacerbation of these pre-existing conditions.  Clearly, 
however, there was not.

Consequently, there is clear and unmistakable evidence, not 
only that the Veteran's asthma and hay fever pre-existed his 
military service, but also clear and unmistakable evidence 
these disorders were not aggravated during or by his service 
beyond their natural progression.  In other words, there also 
is the required clear and unmistakable evidence to satisfy 
"Prong II" of the rebuttal standard.

To further address the Veteran's assertion that the use of 
steroids prescribed during service has resulted in 
respiratory deterioration, his STRs confirm intermittent 
steroid therapy used to treat his asthma.  Also, Dr. A.N., in 
his March 2005 and February and April 2009 statements, opined 
that the Veteran received steroids during service and that he 
has deteriorating physical complications due to long-term 
steroid use.



In contrast, in November 2004, though not utilizing the 
correct "clear and unmistakable evidence" standard for 
rebutting the presumption of soundness under 38 U.S.C.A. 
§ 1111 (and reason for vacating the Board's prior December 
2006 decision), the VA compensation examiner opined that he 
did not believe the Veteran's pre-existing asthma was 
permanently aggravated during service or worsened because of 
prescription steroids and bronchodilators while on active 
duty.  Importantly, more recently in September 2008, 
considering the correct legal standard requiring "clear and 
unmistakable evidence," the VHA pulmonary medicine 
specialist indicated there was nothing in the literature 
showing steroids cause polyps formation, and that, while the 
Veteran had several very serious complications from long-term 
steroid use, they had nothing to do with his military 
service.  This opinion was in direct contradiction to Dr. 
A.N.'s mention of the Veteran having experienced all the 
symptoms typically associated with 
long-term steroid use, as reflected in any textbook on the 
subject matter.

Absent an established finding of aggravation of the pre-
existing asthma (and hayfever) during service, in turn, rules 
out the potential basis for COPD and/or the medication used 
to treat it being service connected as secondary 
complications.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 
7 Vet. App. 439 (1995).  See also Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999).

There is likewise no specific diagnosis of COPD or any 
respiratory illness as distinct from the asthma, which was 
diagnosed during service or within a few years thereafter, 
and that might otherwise support service connection for a 
respiratory disorder other than asthma on a direct incurrence 
basis.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Emphysema, 
a form of COPD, was not initially observed until December 
1978, some 20 years (two decades) after the Veteran's 
military service had ended.

As well, there is no competent evidence of apparent allergic 
reaction to penicillin during treatment for tonsillitis that 
further hindered a recovery from exacerbations of the asthma 
during service. 

The Board also has considered the Veteran's lay statements in 
support of his claim, including the testimony he gave during 
his August 2006 hearing.  His claims of ongoing respiratory 
symptoms since service have been duly noted, but there was a 
definite extended time period (decade) immediately after his 
service ended when he did not voice any such complaints, such 
as of a recurrence or exacerbation of his asthma.  And 
although he has submitted evidence from the Kedlac Medical 
Center disputing the notion that he was hospitalized for his 
asthma or hayfever during the years immediately preceding his 
service up to his discharge, from 1947 to 1958, the same can 
be said of the years immediately after his military service 
ended as there is no indication he required any treatment, 
much less hospitalization, for his asthma and hayfever during 
those immediately ensuing years either.  While he no doubt 
sincerely believes that his respiratory disorders are 
attributable to or were aggravated by his military service, 
as a layman without any medical training and expertise, he 
simply is not qualified to render a probative opinion on 
these determinative issues.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons generally are not competent to 
render opinions on medical matters like diagnosis and 
etiology of disease).

That said, the Board realizes that under certain 
circumstances lay statements may serve to support a claim for 
service connection by supporting the occurrence of events 
capable of lay observation or the presence of disability, or 
symptoms of disability, susceptible of lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  
See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  But this case ultimately 
turns on the question of whether there was aggravation of 
pre-existing conditions, a medical (not lay) determination.  
38 C.F.R. § 3.159(a)(1) and (2); Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
The medical evidence is dispositive in this appeal.

For these reasons and bases, the preponderance of the 
evidence is unfavorable as to the Veteran's claim for service 
connection for a respiratory disorder, inclusive of asthma, 
hayfever, and COPD with complications due to medication.  
Under these circumstances, the benefit-of-the-doubt doctrine 
does not apply, and his claim must be denied.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a respiratory disorder, 
inclusive of asthma and COPD with complications due to 
medication, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


